Order, Supreme Court, New York County, entered November 28, 1972, unanimously reversed, on the law, and defendant-appellant’s motion for summary judgment dismissing the complaint granted, and the complaint dismissed. Defendant-appellant shall recover of plaintiff-respondent $60 costs and disbursements of this appeal. Suit is upon a policy of insurance for water damage. This is not an all-risk policy. Under the heading “ losses not covered ” it provides that loss or damage is not insured if resulting from “ earthquake and flood, except while in transit or custody of common carrier, but this exclusion shall not apply to loss or damage caused by ensuing fire, theft or explosion not otherwise excluded by this Policy. The term flood will include inundation, surface waters, waves, tide or tidal waters, the rising, overflowing or breakage of boundaries of lakes, ponds, reservoirs, rivers, harbors, streams and similar bodies of water, including the backing up of sewers and drains resulting from any of the foregoing, all whether wind driven or not”. The policy goes on to exclude “seepage, leakage or influx of water derived from natural sources through basement walls, including doors, windows and other openings therein, foundations, and basement floors, sidewalks or sidewalk lights, unless caused by or resulting from a peril not otherwise excluded.” The damage sued for resulted from an opening in the basement wall, made by workmen; the water derived from rain, certainly a natural source. Defendant’s version of the source of the water stands uncontradicted. The policy does not cover the loss, and defendant is obviously not liable, thereunder. Concur — Markewich, J. P., Nunez, Kupferman, Steuer and Capozzoli, JJ.